PER CURIAM.
We initially accepted jurisdiction to review Sweitzer v. Thomas, 834 So.2d 283 (Fla. 5th DCA 2002), a decision alleged to be in express and direct conflict with Loring v. Winters, 802 So.2d 335 (Fla. 2d DCA 2001). See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.